

112 HR 7156 IH: STEM Education and Recruitment by Valuing Increased Community Engagement Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7156IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Brown of Maryland (for himself, Ms. Escobar, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to establish a program to enhance the participation of Department of Defense contractors in science, technology, engineering, and mathematics activities.1.Short titleThis Act may be cited as the STEM Education and Recruitment by Valuing Increased Community Engagement Act of 2020 or the SERVICE Act.2.Enhanced participation of Department of Defense contractors in science, technology, engineering, and mathematics activities(a)In general(1)Program requiredChapter 111 of title 10, United States Code, is amended by inserting after section 2192b the following new section:2192c.Program to enhance contractor participation in science, technology, engineering, and mathematics activities(a)In generalThe Secretary of Defense shall carry out a program under which the Secretary shall seek to enter into partnerships with Department of Defense contractors to promote interest in careers in STEM disciplines.(b)ObjectivesThe objectives of the program under subsection (a) are—(1)to maximize strategic partnerships between institutions of higher education and private sector organizations to build and strengthen communities involved in STEM disciplines;(2)to increase diversity, equity, and inclusion by providing access to career paths in STEM in historically underserved and underrepresented communities; and(3)to encourage employers in STEM disciplines to establish work-based learning experiences such as internships and apprenticeships.(c)ActivitiesAs part of the program under subsection (a), the Secretary of Defense shall seek to encourage and provide support to Department of Defense contractors to enable such contractors to carry out activities to promote interest in careers in STEM disciplines. Such activities may include—(1)aiding in the development of educational programs and curriculum in STEM disciplines for students of elementary schools and secondary schools;(2)establishing volunteer programs in elementary schools and secondary schools receiving assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) to enhance education in STEM disciplines.(3)enhancing education in STEM disciplines at institutions of higher education by—(A)making personnel available to advise and assist faculty at such institutions in the performance of research and instruction in STEM disciplines that are determined to be critical to the functions of the Department of Defense;(B)awarding scholarships and fellowships to students pursuing courses of study in STEM disciplines; or(C)establishing cooperative work-education programs in STEM disciplines for students; or(4)enhancing education in STEM disciplines at minority institutions by—(A)establishing partnerships between offerors and such institutions for the purpose of training students in STEM disciplines;(B)conducting recruitment activities at such institutions; or(C)making internships or apprenticeships available to students of such institutions.(d)Allowability of costsActivities described in subsection (c) shall be considered as allowable community service activities for the purposes of determining allowability of cost on a government contract.(e)DefinitionsIn this section:(1)The terms elementary school and secondary school have the meanings given those terms in section 8101 of the Higher Education Act of 1965 (20 U.S.C. 7801).(2)The term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)The term minority institution means—(A)a part B institution (as that term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)); or(B)any other institution of higher education (as that term is defined in section 101 of such Act (20 U.S.C. 1001)) at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering.(4)The term STEM disciplines means disciplines relating to science, technology, engineering and mathematics, including disciplines that are critical to the national security functions of the Department of Defense and that are needed in the Department of Defense workforce (as determined by the Secretary of Defense under section 2192a(a))..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2192b the following new item:2192c. Program to enhance contractor participation in science, technology, engineering, and mathematics activities..(b)Conforming repealSection 862 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. note prec. 2191) is repealed.